Case 4:20-mj-00595-N/A-JR Document1 Filed 09/18/20 Page 1 of 1

 

CRIMINAL COMPLAINT
(Electronically Submitted)
. . « DISTRICT of ARIZONA
United States District Court isnsene
DOCKET NO,

 

United States of America
¥.
Edilberto Verdugo-Ruiz,
YOR: 1990; Citizen of Mexico

 

MAGISTRATE'S CASE NO.
olen

   
 

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

On or about September 17, 2020, at or near Ajo, in
entered, and was found in the United States of America
removed from the United States through Miami,

thereto; in violation of Title 8, United States Section 1326(a),
1326(b)(1), a felony.

. |COMPLAINANT'S SYATEMENT OF FACTS CONSTITUTING THE OFTENSE OR VIOLATION:

the District of Arizona, Edilberto Verdugo-Ruiz, an alien,
after having been denied admission, excluded, deported, and
Florida on January 24, 2020, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission

enhanced by Title 8, United States Code, Section

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Edilberto Verdugo-Ruiz is a citizen of Mexico. On January
denied admission, excluded, depo
17, 2020, agents found Edilberto Verdugo

immigration documents. Edilberto Verdugo-

-Ruiz in the United

24, 2020, Edilberto Verdugo-Ruiz was lawfully

rted and removed from the United States through Miami, Florida. On September

States at or near Ajo, Arizona, without the proper

Ruiz did not obtain the express consent of the Attorney General or the
Secretaty of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

at

 

DETENTION REQUESTED
Being duly sworn, I declare that the foregoing is

LMG2/AIC
AUTHORIZED AUSA /s/Liza GranofAxyy

SIGNATURE oo (official title)
<<?)

43
OFFICIATOEE =~

Border Patrol Agent
Andrew J. Carpenter

 

 

Sworn by telephone _x

 

DATE
September 18, 2020

 

 

 

Wea Vederal rules af Criminal Procedure Rules 3, 4.1, md 44

 

 
